Case 1:19-cv-08364-DLC Document 93 Filed 12/01/20 Page 1 of 2

Florham Park — Main Office

O Jardim, Meisner & Susser, P.C. 30B Vreeland Road, Suite 100

= 7 Florham Park, NJ 07932
ATTORNEYS AT LAW Tel: 973.845.7640

Fax: 973.845.7645

New York

420 Lexington Avenue
Suite 300-19

New York, NY 10170
Tel: 646.205.8038

Red Bank

280 Route 35, Suite 401
Red Bank, NJ 07701

Tel: 732.978.1920, ext 301
Fax: 732.852.2973

Princeton

252 Nassau Street
Princeton, NJ 08542
Tel: 609.373.6226
Fax: 973.845.7645

December 1, 2020

By: ECF

The Honorable Denise Cote
United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, NY 10007-1312

Re: MASON Vv. AMTRUST FINANCIAL SERVICES, INC., ET AL.
Civil Action No. 19-CV-8364 (DLC)

Dear Judge Cote:

This firm represents Plaintiff Eugene Mason (“Plaintiff Mason’) in the above-referenced
matter concerning his claims against Defendant AmTrust Financial Services, Inc. (“Defendant
AmTrust”). Please accept this letter-brief in lieu of a more formal Memorandum of Law in reply
to Defendant AmTrust’s Memorandum of Law which was in response to Plaintiff's Trial
Memorandum.

With regard to Defendant AmTrust’s contention that the Restricted Stock Unit Agreements
allow for Defendant AmTrust to take back the stock once the employee, in this case, Plaintiff
Mason, is no longer with the firm, that argument is disingenuous.

The Restricted Stock Unit Agreements, has a section entitled “Forfeiture Of Unvested
RSUs,” which reads as follows: “Except as specifically provided in this Agreement or as may be
provided in other agreements between you and the Company, no other RSU’s will vest after
your service has terminated for any reason and you will forfeit to the Company all of the RSU’s
that have not yet vested or with respect to which all applicable restrictions and conditions have
lapsed. [Emphasis added.] (See Declaration of Richard S. Meisner, Esq., dated December 1, 2020,
Exhibit 1).

Here, there is another agreement that exists which supercedes the Restricted Stock
Agreements, Plaintiff Mason’s Employment Agreement. (See Declaration of Richard S. Meisner,
Esq., dated December 1, 2020, Exhibit 2).
Case 1:19-cv-08364-DLC Document 93 Filed 12/01/20 Page 2 of 2

Hon. Denis Cote, USDJ
December 1, 2019

Page 2

The Employment Agreement indicates that the discretionary bonus awards are “paid” the
following year and that supercedes the termination of the Restricted Stock Agreements. The two
agreements, read together, indicate that Plaintiff Mason’s granting of stock were deferred over
time but could not be taken away by reason of the Employment Agreement. It is respectfully
submitted that Defendant AmTrust’s argument should be discounted in its entirety.

We thank the Court for its gracious courtesies.

Respectfully submitted,

JARDIM, MEISNER & SUSSER, P.C.

US \poyryl

RICHARD S. MEISNER

ce: William Vita, Esq. (Via ECF and via Email for Exhibits 1 and 2 to Declaration only)
